Citation Nr: 1643219	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel











INTRODUCTION

The Veteran had honorable active duty service in the Army from November 1980 to March 1981, November 1982 to November 1986, and from May 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted a temporary total disability rating for service-connected right knee disorder for convalescence following surgery.  The RO assigned the 100 percent rating from August 21, 2008, through September 30, 2008, and assigned a 10 percent rating effective October 1, 2008.  The Veteran appealed the current 10 percent rating.

Although the Veteran was scheduled for a Board video conference hearing before a Veterans Law Judge in November 2011, he failed to appear and has not shown good cause as to why he missed the hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

In January 2013, the Board remanded the claim to the RO for additional evidentiary development, including affording the Veteran a VA examination.  In March 2016, the Board again remanded the claim for further evidentiary development.  Unfortunately, although the Board regrets the additional delay, the Board finds that additional development is necessary in order to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO/Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA joints examination in August 2014 to assess the severity of his service-connected right knee disorder.  Review of the examination report, however, shows that, although the examiner attempted to obtain the clinical findings necessary for the Board to make an informed decision on the claim, she concluded that the examination yielded unreliable/inconsistent results because the Veteran displayed poor effort and/or appeared to be exaggerating his symptoms.  Specifically, she found that his subjective complaints during the examination appeared out of proportion to objective clinical findings, noting, among other inconsistencies, that although he refused to balance on his right leg during the examination, she observed him easily balancing on the right leg in the hallway after the examination while he adjusted his left shoe.  She also observed that his right knee flexion following the examination was much greater than the flexion he displayed during the examination.  Clearly, the Veteran's lack of cooperation, whether or not intentional, with the efforts of VA to obtain a reliable and accurate picture of the current severity of his right knee disorder has made it impossible for the Board to decide the appeal.  

Further, because the examination report does not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, another attempt should be made to afford the Veteran a VA examination to obtain an opinion concerning his claim.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016). 

In this respect, however, the Board strongly cautions the Veteran concerning his own responsibility to fully cooperate with VA and the VA examiner in this matter.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA joint examination with the same examiner who performed the August 2014 examination.  If that examiner is not available, schedule the Veteran with a similarly-qualified examiner to assess the current severity of his current right knee chondromalacia patella.  The examiner must note that the complete electronic claims folder has been reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must also note that, in addition to the treatment reports of record, the Veteran's own lay history concerning any recent treatment or injuries is included in the report.  

The examiner must specifically assess the severity of the Veteran's chondromalacia patella of the right knee, including documenting the range of motion IN BOTH ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING, for both the RIGHT AND LEFT KNEES, along with ANY OBJECTIVE EVIDENCE OF PAIN, and the necessary findings to evaluate functional loss during flare-ups.  .  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  

IF FOR SOME REASON THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, SHE OR HE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.
A complete rationale for all opinions expressed must be included in the examination report.

2.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




